Case: 14-13815     Date Filed: 04/07/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-13815
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:13-cr-00338-SDM-MAP-1


UNITED STATES OF AMERICA,



                                                                  Plaintiff-Appellee,

                                       versus

PATRICIA M. SYLING,
a.k.a. Patricia Cleary Syling,
a.k.a. Patricia Clearysyling,
a.k.a. Patricia Cleary-Dunne,
a.k.a. Patricia Dunne,
a.k.a. Patricia Dunn,



                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (April 7, 2015)
              Case: 14-13815     Date Filed: 04/07/2015   Page: 2 of 2


Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Patricia Syling, has moved to

withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Syling’s conviction and sentence are AFFIRMED.




                                          2